UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 YVETTE HESTER,

      Plaintiff,

 v.                                               Case No. 21-cv-98-RMM

 KILOLO KIJAKAZI, Commissioner of
 Social Security,

      Defendant.

                          MEMORANDUM OPINION AND ORDER

         Yvette Hester brought this case seeking judicial review of a decision of the Commissioner

to deny her Supplemental Security Income Benefits. See Compl. ¶¶ 3–4, ECF No. 1. She moved

for entry of a judgment reversing the Commissioner’s decision or, in the alternative, remanding

the decision for further administrative proceedings, on the theory that the Commissioner’s decision

lacks a substantial evidentiary basis and is erroneous as a matter of law. See Mot. for J. of Reversal,

ECF No. 17. Rather than respond to Ms. Hester’s motion, the Commissioner filed a Motion for

Entry of Judgment with Remand, requesting that the Court remand Ms. Hester’s claim “so that the

Commission may remand the claim to an administrative law judge to hold a new hearing and issue

a new decision.”     Def. Mot. for Remand, ECF No. 18.            Ms. Hester does not oppose the

Commissioner’s motion. See id. at 1.

         This Court has “the power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing” pursuant to the fourth sentence of 42 U.S.C.

§ 405(g). A sentence-four remand is appropriate only in conjunction with a final judgment on the

Commissioner’s decision to deny benefits. Melkonyan v. Sullivan, 501 U.S. 89, 99–100 (1991).
For that reason, a “substantive ruling on the correctness of [the Commissioner’s] decision” is a

“necessary prerequisite to a sentence-four remand.” Krishnan v. Barnhart, 328 F.3d 685, 692

(D.C. Cir. 2003) (citing Melkonyan, 501 U.S. at 98–101).

       The Commissioner has conceded that her decision was incorrect in this matter. Under this

Court’s local rules, when an argument is advanced in support of a motion and the opposing party

fails to counter the argument in a timely opposition brief, the court may treat the argument as

conceded, even if the result is dismissal of the entire case. See Local Rule 7(b); Stephenson v.

Cox, 223 F. Supp. 2d 119, 121 (D.D.C. 2002) (collecting cases); Bancoult v. McNamara, 227 F.

Supp. 2d 144, 149 (D.D.C. 2002) (same). The Commissioner’s response to Ms. Hester’s Motion

for Judgment of Reversal was due on January 17, 2022. See Nov. 15, 2021 Min. Order. The

Commissioner did not file an opposition or seek an extension of time to do so. She has thus

conceded the arguments in Ms. Hester’s motion and brief in support, and the Court accordingly

GRANTS Ms. Hester’s Motion for Judgment of Reversal. Consistent with sentence four of

Section 405(g) and the Commissioner’s unopposed motion for remand, the Court also GRANTS

the Commissioner’s Motion for Remand and REMANDS this matter for further administrative

proceedings.

       SO ORDERED this March 23, 2022.




                                            ROBIN M. MERIWEATHER
                                            UNITED STATES MAGISTRATE JUDGE